Title: 19th.
From: Adams, John Quincy
To: 


       Between 10 and 11 this morning I set off with Vose and Lloyd, and Clark, and arrived at Plymouth, before 2 in the afternoon. We found Sever and Henry Warren as soon as we arrived, and dined with them at a Mr. Russells; I paid a visit to Mrs. Thomas, and pass’d the afternoon at Warren’s chamber. We drank tea at Mr. Russell’s: he has two fine Sisters; one of them remarkably handsome. After tea we adjourned to Bartlett’s tavern, where we amused ourselves with cards till 11 at night and then went to supper. The company consisted of Captain Thomas, Mr. Russell, H. Warren, Sever, Vose Lloyd, and me. After supper the glass circulated so briskly, that one of the Company, became immensely foolish. Cards were again proposed; at three in the morning the travellers retired, and left the other four at whist, where they continued, till an hour after Sun rise.
      